



Exhibit 10.39
SECOND RENEWAL PROMISSORY NOTE
PURSUANT TO F.S. 201.08, THIS SECOND RENEWAL PROMISSORY NOTE IS A RENEWAL OF
THAT CERTAIN RENEWAL PROMISSORY NOTE DATED AS OF SEPTEMBER 30, 2016 (THE “FIRST
RENEWAL NOTE”), AS SUCH FIRST RENEWAL NOTE RENEWED THAT CERTAIN PROMISSORY NOTE
DATED AS OF DECEMBER 1, 2014 PAYABLE TO BANK BY THE UNDERSIGNED OBLIGORS IN THE
ORIGINAL PRINCIPAL AMOUNT OF $70,000,000 (THE “ORIGINAL NOTE”). FLORIDA
DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $2,450 WERE REIMITTED TO THE FLORIDA
DEPARTMENT OF REVENUE BY BANK OR ON BEHALF OF BANK AS REQUIRED BY LAW IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE ORIGINAL NOTE, WHICH IS NOT
SECURED BY FLORIDA REAL PROPERTY. NO ADDITIONAL SUMS ARE BEING ADVANCED
HEREUNDER, NOR WERE ANY ADDITONAL SUMS ADVANCED UNDER THE FIRST RENEWAL NOTE AND
NO PERSONS HAVE BEEN ADDED AS ADDITIONAL OBLIGORS PURSUANT TO THE TERMS HEREOF.
ACCORDINGLY, NO ADDITIONAL DOCUMENTARY STAMP TAXES ARE DUE AND PAYABLE IN
CONNECTION WITH THIS SECOND RENEWAL PROMISSORY NOTE. THE ORIGINAL NOTE AND THE
FIRST RENEWAL NOTE ARE ATTACHED HERETO.
SECOND RENEWAL PROMISSORY NOTE
$70,000,000.00    September 6, 2017
FOR VALUE RECEIVED, the undersigned ALICO, INC., a Florida corporation
(“Alico”); ALICO-AGRI, LTD., a Florida limited partnership (“Alico-Agri”); ALICO
PLANT WORLD, L.L.C., a Florida limited liability company (“Plant World”); ALICO
FRUIT COMPANY, LLC, a Florida limited liability company (“Fruit Company”); ALICO
LAND DEVELOPMENT INC., a Florida corporation (“Land Development”); ALICO CITRUS
NURSERY, LLC, a Florida limited liability company (“Citrus Nursery”, and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a “Borrower” and collectively the “Borrowers”) hereby, jointly
and severally, promise to pay to the order of RABO AGRIFINANCE LLC, a Delaware
limited liability company (together with its successors and assigns, hereinafter
“Bank”), on or before the Revolving Credit Maturity Date, the aggregate
principal amount of SEVENTY MILLION AND 00/100 DOLLARS (US$70,000,000.00) or, if
less, the aggregate unpaid principal amount of all Loans made by Bank to the
undersigned, in immediately available funds as provided in the Credit Agreement
(defined below), together with interest thereon, until such principal amount is
paid in full, at such interest rates, and payable at such times, as provided in
the Credit Agreement. All payments shall be made to Bank in lawful money of the
United States of America at 12443 Olive Blvd., Suite 50, St. Louis, MO 63141.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of December 1, 2014, as amended by
that certain First Amendment to Credit Agreement and Consent dated as of
February 26, 2015, that certain Second Amendment to Credit Agreement dated as of
July 16, 2015, that certain Third Amendment to Credit Agreement


ATL 22303417v1

--------------------------------------------------------------------------------




dated as of September 30, 2016, that certain Consent and Waiver Agreement dated
as of December 20, 2016 and by that certain Fourth Amendment to Credit Agreement
dated of even date herewith (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrowers and Bank. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
This Note evidences the Loans made by Bank under the Credit Agreement.
Bank may endorse and attach a schedule to reflect borrowings evidenced by this
Note and all payments and prepayments thereon; provided that any failure to
endorse such information (or an error contained in such information) shall not
affect the obligation of the Borrowers to pay amounts evidenced hereby.
Upon the occurrence of an Event of Default, all amounts evidenced by this Note
may, or shall, become immediately due and payable as provided in the Credit
Agreement without presentment, demand, protest or notice of any kind, all of
which are waived by the Borrowers. In the event payment of amounts evidenced by
this Note is not made at any stated or accelerated maturity, the Borrowers
agree, jointly and severally, to pay, in addition to principal and interest, all
costs of collection in connection therewith, including reasonable attorneys’
fees.
This Note and the Loans and amounts evidenced hereby may be transferred only as
provided in the Credit Agreement.
This Note shall be governed by, construed and interpreted in accordance with,
the laws of the State of Florida applicable to contracts made and to be
performed within the State of Florida, without reference to the conflicts of law
principles thereof.
Time is of the essence of this Note.
[Remainder of Page Intentionally Left Blank]


ATL 22303417v1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed
under seal as of the date first above written.
 
ALICO, INC., 
a Florida corporation
By:                 
   Name: John E. Kiernan
   Title: Chief Financial Officer
 
ALICO-AGRI, LTD.,
a Florida limited partnership
By: Alico, Inc., a Florida corporation, its General Partner
By:                    
Name: John E. Kiernan
Title: Chief Financial Officer
 
ALICO PLANT WORLD, L.L.C., a Florida limited liability company
By: Alico-Agri, Ltd., a Florida limited partnership, its Sole Member
By: Alico, Inc., a Florida corporation,
its General Partner
By:                 
Name: John E. Kiernan
Title: Chief Financial Officer
 
ALICO FRUIT COMPANY, LLC,
a Florida limited liability company
By: Alico, Inc., a Florida corporation, its Managing Member
By:                 
   Name: John E. Kiernan
   Title: Chief Executive Officer



SECOND RENEWAL PROMISSORY NOTE

--------------------------------------------------------------------------------




 
ALICO LAND DEVELOPMENT INC.,
a Florida corporation
By:                 
Name: John E. Kiernan
Title: Chief Executive Officer
 
ALICO CITRUS NURSERY, LLC,
a Florida limited liability company
By: Alico, Inc., a Florida corporation,
its Managing Member
By:              
   Name: John E. Kiernan  
   Title: Chief Executive Officer





SECOND RENEWAL PROMISSORY NOTE